DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed April 13, 2020. Claims 1-20 are presently pending and are presented for examination.

Judicial Exception Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving, by a device comprising a processor, a stream of map inputs, wherein the map inputs in the stream of map inputs comprise map locations of mobile subscriber devices and description information 
The limitations of claim 1 above, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “receiving, by a device comprising a processor, a stream of map inputs, wherein the map inputs in the stream of map inputs comprise map locations of mobile subscriber devices and description information associated with the map locations” in the context of this claim encompasses the user the user manually or mentally observing a road status outside. Similarly, the limitation of “generating, by the device, navigation advisory data representative of a navigation advisory”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally able to determine by observing road conditions, what action to take if the current road condition prevents a user to travel between locations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The independent claims 2-10 are also rejected for their dependency upon claim 1. Further, claims 11-20 are also rejected because they amount no more than the same mere instructions of the method of claim 1 in a system which does not impose any meaningful limits on practicing the abstract idea.

6.	Claim 17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 

7.	Claim17 requires a non-transitory computer readable store medium, which stores a program. The specification does not set forth what constitutes a non-transitory computer readable store medium, and therefore, in view of the ordinary and customary meaning of computer readable media and in accordance with the broadest reasonable interpretation of the claim, said In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101.   Please refer to MPEP 2111.01 and the USPTO’s “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010, http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf. 
The independent claims 18-20 are also rejected for their dependency upon claim 17

Claim Rejections - 35 USC § 102

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9. 	Claims 1-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Khasis et al, US 2017 /0262790, hereinafter referred to as Khasis.

Regarding claim 1, Khasis discloses a method, comprising: 
receiving, by a device comprising a processor, a stream of map inputs, wherein the map inputs in the stream of map inputs comprise map locations of mobile subscriber devices and description information associated with the map locations (See at least fig 9A, ¶ 72, “the routing module 112 may receive from the position detection device of the mobile device 106 the current geographic locations of all first-party vehicles, devices, and/or users as well as concurrently retrieve or receive information about vehicles, devices, or users from third-party data sources…The map may be a layer comprising data points, lines, and polygons that represent geographic sites and structures, roads, boundaries, and etc. oriented in geographic space”), (See at least fig 9A, ¶ 73, “The mapping module 114 may convert coordinates received from the position detection device into graphical depictions on the map”);
monitoring, by the device, the stream of map inputs in order to identify a group of map inputs within the stream of map inputs that satisfies a defined policy (See at least ¶ 20, “Users of the system may be tracked through the geocoding of their location. Tracking may be defined as the action of persistent storing or using signals that are transmitted to GPS devices or received by a device from location emitting sensors”), (See at least ¶ 64, “the avoidance zone module 132 may be set at the highest priority, the traffic module 120 may be set at the second highest priority, the weather module 124 may be set at the lowest priority, and the hazard module 128 may be set at the second lowest priority”); and 
in response to identifying the group of map inputs within the stream of map inputs that satisfies the defined policy, generating, by the device, navigation advisory data representative of a navigation advisory, wherein the navigation advisory comprises a navigation advisory map location based on map locations corresponding to the group of map inputs (See at least ¶ 73, “The mapping module 114 may communicate with the platform to obtain information and coordinates of real-time, historical and predicted future traffic and weather conditions, existing and new hazards, existing and predicted avoidance zones, custom territory input information, and display the information in a similar manner”), (See at least ¶ 78, “The optimization server obtains real-time, historical, and predicted future traffic, weather, hazard, and avoidance- zone data on road segments for which to generate a route, while staying within parameters and constraints set by an administrator of the system”).

Regarding claim 2, Khasis discloses the method of claim 1, wherein the map inputs in the stream of map inputs comprise respective route blockage information, and wherein the navigation advisory data comprises route blockage zone data representative of a route blockage zone defined based on the map locations corresponding to the group of map inputs (See at least ¶ 73, “The mapping module 114 may communicate with the platform to obtain information and coordinates of real-time, historical and predicted future traffic and weather conditions, existing and new hazards, existing and predicted avoidance zones, custom territory input information, and display the information in a similar manner”), (See at least ¶ 78, “The optimization server obtains real-time, historical, and predicted future traffic, weather, hazard, and avoidance- zone data on road segments for which to generate a route, while staying within parameters and constraints set by an administrator of the system”).

Regarding claim 3, Khasis discloses the method of claim 1, wherein the mobile subscriber devices comprise unmanned ground vehicles (See at least ¶ 12, “The optimization server may also be communicatively coupled to an autonomous vehicle's computer system. Route optimization may be defined as a process of calculating the optimum sequence of a route
based on a set of predefined constraints, such as, e.g., distance, time, time with traffic, or any objective cost function.”), (See at least ¶ 39, “The user may be a vehicle operator accessing the
network through the application 108 of the mobile device 106, or it may be a software application running inside of an autonomous vehicle's computer.”).

Regarding claim 4, Khasis discloses the method of claim 1, further comprising distributing, by the device, the navigation advisory data to the mobile subscriber devices (See at least ¶ 49, “The traffic module 120 transmits real-time traffic information and historical traffic information stored in the traffic database 122 to the prediction module 136 upon request.”), (See at least ¶ 46, “The traffic module 120 may store real-time traffic information of segments of roads and transmits to the optimization server upon request.”).

Regarding claim 5, Khasis discloses the method of claim 1, wherein the monitoring the stream of map inputs in order to identify the group of map inputs within the stream of map inputs that satisfies the defined policy is performed by a policy agent of different policy agents at the device, and wherein the different policy agents identify different groups of map inputs within the stream of map inputs (See at least ¶ 64, “the avoidance zone module 132 may be set at the highest priority, the traffic module 120 may be set at the second highest priority, the weather module 124 may be set at the lowest priority, and the hazard module 128 may be set at the second lowest priority”).

Regarding claim 6, Khasis discloses the method of claim 1, wherein the navigation advisory data comprises navigation advisory duration data representative of a navigation advisory duration, and wherein the navigation advisory expires after the navigation advisory duration (See at least ¶ 13, “Generated routes may be continually and dynamically updated based on a predetermined time interval, automatically configured triggers, manually configured
triggers, and/or as new information becomes available”), (See at least ¶ 40, “The optimization server may continually and dynamically update the route at a predetermined time interval, as
real-time traffic conditions change, and/or as parameters and constraints are modified by an internal or external computer system”), (See at least ¶ 124, “authorized administrator of the system can update the mapping module to temporarily or permanently ignore road closure alerts for that road segment”).

Regarding claim 7, Khasis discloses the method of claim 1, further comprising: monitoring, by the device, the stream of map inputs in order to identify an additional map input, other than the group of map inputs, that satisfies the defined policy; and in response to identifying the additional map input, updating, by the device, the navigation advisory data to be further based on the additional map input (See at least ¶ 13, “The platform may be communicatively coupled to sensors positioned on roads, e.g., speed radar or camera, and sensors positioned in vehicles, e.g., GPS system or on-board diagnostic sensor. The information received by the optimization
server may be obtained, processed, analyzed, and aggregated from one or more multiple third-party sources, e.g., a traffic information vendor, and/or first-party sources, e.g., tracking information obtained from the sensors positioned in the mobile devices, and/or information manually inputted by the administrator”), (See at least ¶ 13, “Generated routes may be continually and dynamically updated based on a predetermined time interval, automatically configured triggers, manually configured triggers, and/or as new information becomes available”), (See at least ¶ 40, “The optimization server may continually and dynamically update the route at a predetermined time interval, as real-time traffic conditions change, and/or as parameters and constraints are modified by an internal or external computer system”).

Regarding claim 8, Khasis discloses the method of claim 1, further comprising clearing, by the device, the navigation advisory data in response to a navigation advisory clearance instruction (See at least ¶ 124, “authorized administrator of the system can update the mapping module to temporarily or permanently ignore road closure alerts for that road segment”).

Regarding claim 9, Khasis discloses the method of claim 1, wherein the device comprises an edge server in a cellular communications network (See at least ¶ 120, “The mobile device may be communicatively coupled to remote computers, such as, e.g., the platform, through the network. The remote computers may comprise a memory storage device, and may be a personal computer, a server, a router, a network PC, a workstation, a microprocessor
based appliance, a peer device or other common network node and the like, and typically includes many or all of the elements described relative to computer 601”), (See at least ¶ 121, “The platform of the present system may be a program implemented by a client system 641. The system also includes a plurality of servers 643. The servers 643 may be used to employ the present invention. The system includes a communication network 645 to facilitate communications between the clients 641 and the servers”).

Regarding claim 10, Khasis discloses the method of claim 1, wherein the defined policy specifies the group of map inputs within the stream of map inputs and an occurrence of a planned event, and wherein the identifying the group of map inputs within the stream of map inputs that satisfies the defined policy is performed during the occurrence of the planned event (See at least ¶ 54, “the mapping module 114 that may include avoidance areas, such as, e.g., construction zones, natural disaster zones, truck restrictions, areas restricted by internal and external business regulations, and generally dangerous areas for vehicle traversal. Designated time intervals may also be set for each avoidance zone. For example, if a known construction site impedes traffic due to its operations between 8 AM and 10 AM on Mondays and Wednesdays for the next three weeks, then the optimized route will avoid the construction site during those designated time windows”), (See at least ¶ 73, “The mapping module 114 may communicate with the platform to obtain information and coordinates of real-time, historical and predicted future traffic and weather conditions, existing and new hazards, existing and predicted avoidance zones, custom territory input information, and display the information in a similar manner”).

Regarding claim 11, Khasis discloses a mobile subscriber device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
generating map overlay information associated with a map location corresponding to a current position of the mobile subscriber device (See at least ¶ 125, “the mapping module of the optimization server may overlay a map of a route, which may then be used as a framework for the predictive module to determine future user behaviors and movements, e.g., footstep patterns, in addition to vehicle maneuvers to produce the most optimized driving and walking route”), (See at least fig 9A, ¶ 72, “the routing module 112 may receive from the position detection device of the mobile device 106 the current geographic locations of all first-party vehicles, devices, and/or users as well as concurrently retrieve or receive information about vehicles, devices, or users from third-party data sources…The map may be a layer comprising data points, lines, and polygons that represent geographic sites and structures, roads, boundaries, and etc. oriented in geographic space”);
sending the map overlay information to a shared overlay map service, wherein the shared overlay map service is wirelessly accessible to the mobile subscriber device and other mobile subscriber devices other than the mobile subscriber device, wherein the mobile subscriber device uses a different digital navigational map type than used by at least one of the other mobile subscriber devices (See at least ¶ 124, “The data from the user may be added to a traffic database, and combining with other first-party tracked data from other users and/or from third-party traffic data sources, such as a traffic data vendor, the prediction module may develop information about current traffic conditions. Using that information, a preferred route is sequenced which may be transmitted from the optimization server to the vehicle.”), (See at least ¶ 72, “the routing module 112 may receive from the position detection device of the mobile device 106 the current geographic locations of all first-party vehicles, devices, and/or users as well as concurrently retrieve or receive information about vehicles, devices, or users from third-party data sources. Based on the current locations and inputted destinations, the routing module 112 may retrieve a raster map, or vector map, or an underlying road-network graph from the mapping module 114. The map may be a layer comprising data points, lines, and polygons that represent geographic sites and structures, roads, boundaries, and etc. oriented in geographic space”); and 
receiving, from the shared overlay map service, navigation advisory data representative of a navigation advisory that was generated using the map overlay information and other map overlay information from the other mobile subscriber devices (See at least ¶ 73, “The mapping module 114 may communicate with the platform to obtain information and coordinates of real-time, historical and predicted future traffic and weather conditions, existing and new hazards, existing and predicted avoidance zones, custom territory input information, and display the information in a similar manner”), (See at least ¶ 78, “The optimization server obtains real-time, historical, and predicted future traffic, weather, hazard, and avoidance- zone data on road segments for which to generate a route, while staying within parameters and constraints set by an administrator of the system”).

Regarding claim 12, Khasis discloses the mobile subscriber device of claim 11, wherein the mobile subscriber device comprises an unmanned ground vehicle (See at least ¶ 12, “The optimization server may also be communicatively coupled to an autonomous vehicle's computer system. Route optimization may be defined as a process of calculating the optimum sequence of a route based on a set of predefined constraints, such as, e.g., distance, time, time with traffic, or any objective cost function.”), (See at least ¶ 39, “The user may be a vehicle operator accessing the network through the application 108 of the mobile device 106, or it may be a software application running inside of an autonomous vehicle's computer.”).

Regarding claim 13, Khasis discloses the mobile subscriber device of claim 11, wherein the operations further comprise adjusting a planned route of the mobile subscriber device in response to the receiving of the navigation advisory data (See at least ¶ 103, “The system may continually re-sequence the route at a predetermined time interval to continually track the dynamic position of the cellphone, and then re-route the most efficiently located
delivery vehicle to the recipient's location.”), (See at least ¶ 138, “FIG. 13 is a flowchart of method to modify a route, according to at least one embodiment. Operation 1310 modifies a sequenced driving route while the route is in progress, such as, e.g., adding a destination or removing a destination.”).

Regarding claim 14, Khasis discloses the mobile subscriber device of claim 11, wherein the operations further comprise: 
receiving, from the shared overlay map service, the other map overlay information from the other mobile subscriber devices (See at least ¶ 125, “the mapping module of the optimization server may overlay a map of a route, which may then be used as a framework for the predictive module to determine future user behaviors and movements, e.g., footstep patterns, in addition to vehicle maneuvers to produce the most optimized driving and walking route”), (See at least fig 9A, ¶ 72, “the routing module 112 may receive from the position detection device of the mobile device 106 the current geographic locations of all first-party vehicles, devices, and/or users as well as concurrently retrieve or receive information about vehicles, devices, or users from third-party data sources…The map may be a layer comprising data points, lines, and polygons that represent geographic sites and structures, roads, boundaries, and etc. oriented in geographic space”);
(See at least ¶ 124, “The data from the user may be added to a traffic database, and combining with other first-party tracked data from other users and/or from third-party traffic data sources, such as a traffic data vendor, the prediction module may develop information about current traffic conditions. Using that information, a preferred route is sequenced which may be transmitted from the optimization server to the vehicle.”), (See at least ¶ 72, “the routing module 112 may receive from the position detection device of the mobile device 106 the current geographic locations of all first-party vehicles, devices, and/or users as well as concurrently retrieve or receive information about vehicles, devices, or users from third-party data sources. Based on the current locations and inputted destinations, the routing module 112 may retrieve a raster map, or vector map, or an underlying road-network graph from the mapping module 114. The map may be a layer comprising data points, lines, and polygons that represent geographic sites and structures, roads, boundaries, and etc. oriented in geographic space”); and 
in response to identifying the group of map overlay information that satisfies the defined policy, generating local navigation advisory data representative of a local navigation advisory, the local navigation advisory data comprising a local navigation advisory map location based on map locations included in the group of map overlay information (See at least ¶ 73, “The mapping module 114 may communicate with the platform to obtain information and coordinates of real-time, historical and predicted future traffic and weather conditions, existing and new hazards, existing and predicted avoidance zones, custom territory input information, and display the information in a similar manner”), (See at least ¶ 78, “The optimization server obtains real-time, historical, and predicted future traffic, weather, hazard, and avoidance- zone data on road segments for which to generate a route, while staying within parameters and constraints set by an administrator of the system”).

Regarding claim 15, Khasis discloses the mobile subscriber device of claim 11, wherein the navigation advisory data comprises a route blockage zone defined by route blockage information included in the map overlay information and the other map overlay information from the other mobile subscriber devices (See at least ¶ 73, “The mapping module 114 may communicate with the platform to obtain information and coordinates of real-time, historical and predicted future traffic and weather conditions, existing and new hazards, existing and predicted avoidance zones, custom territory input information, and display the information in a similar manner”), (See at least ¶ 78, “The optimization server obtains real-time, historical, and predicted future traffic, weather, hazard, and avoidance- zone data on road segments for which to generate a route, while staying within parameters and constraints set by an administrator of the system”).

Regarding claim 16, Khasis discloses the mobile subscriber device of claim 11, wherein the operations further comprise receiving, from the shared overlay map service, public safety authority navigation advisory data representative of a public safety authority navigation advisory generated using map overlay information from a device associated with a public safety authority (See at least ¶ 73, “The mapping module 114 may communicate with the platform to obtain information and coordinates of real-time, historical and predicted future traffic and weather conditions, existing and new hazards, existing and predicted avoidance zones, custom territory input information, and display the information in a similar manner”), (See at least ¶ 78, “The optimization server obtains real-time, historical, and predicted future traffic, weather, hazard, and avoidance- zone data on road segments for which to generate a route, while staying within parameters and constraints set by an administrator of the system”).

Regarding claim 17, Khasis discloses a machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
receiving a stream of map inputs via a shared overlay map service, wherein the map inputs in the stream of map inputs comprise respective map locations of mobile subscriber devices that subscribe to the shared overlay map service (See at least fig 9A, ¶ 72, “the routing module 112 may receive from the position detection device of the mobile device 106 the current geographic locations of all first-party vehicles, devices, and/or users as well as concurrently retrieve or receive information about vehicles, devices, or users from third-party data sources…The map may be a layer comprising data points, lines, and polygons that represent geographic sites and structures, roads, boundaries, and etc. oriented in geographic space”), (See at least fig 9A, ¶ 73, “The mapping module 114 may convert coordinates received from the position detection device into graphical depictions on the map”); 
using policy agents to monitor the stream of map inputs, wherein the policy agents identify different groups of map inputs within the stream of map inputs that satisfy respective policies of the policy agents (See at least ¶ 20, “Users of the system may be tracked through the geocoding of their location. Tracking may be defined as the action of persistent storing or using signals that are transmitted to GPS devices or received by a device from location emitting sensors”), (See at least ¶ 64, “the avoidance zone module 132 may be set at the highest priority, the traffic module 120 may be set at the second highest priority, the weather module 124 may be set at the lowest priority, and the hazard module 128 may be set at the second lowest priority”); and 
in response a policy agent of the policy agents identifying a group of map inputs within the stream of map inputs that satisfies a policy of the policy agent, facilitating generating, by the policy agent, a navigation advisory, wherein the navigation advisory comprises a navigation advisory map location based on map locations of the group of map inputs (See at least ¶ 73, “The mapping module 114 may communicate with the platform to obtain information and coordinates of real-time, historical and predicted future traffic and weather conditions, existing and new hazards, existing and predicted avoidance zones, custom territory input information, and display the information in a similar manner”), (See at least ¶ 78, “The optimization server obtains real-time, historical, and predicted future traffic, weather, hazard, and avoidance- zone data on road segments for which to generate a route, while staying within parameters and constraints set by an administrator of the system”).

Regarding claim 18, Khasis discloses the machine-readable storage medium of claim 17, wherein the operations further comprise receiving a new policy agent and including the new policy agent among the policy agents to monitor the stream of map inputs, resulting in updated policy agents to monitor the stream of map inputs (See at least ¶ 64, “the avoidance zone module 132 may be set at the highest priority, the traffic module 120 may be set at the second highest priority, the weather module 124 may be set at the lowest priority, and the hazard module 128 may be set at the second lowest priority”), (See at least ¶ 92, “Different priority levels may be set for each of the constraint types and sub-types, e.g., categories within each constraint group, for the optimization server to consider. Each constraint group can have any number of user defined custom sub-group constraints associated with each vehicle, vehicle type, destination on the route, and driver in the fleet. Generally, a higher priority level is weighed more heavily and takes precedence over a lower priority level”).

Regarding claim 19, Khasis discloses the machine-readable storage medium of claim 17, wherein the operations further comprise distributing the navigation advisory to the mobile subscriber devices (See at least ¶ 73, “The mapping module 114 may communicate with the platform to obtain information and coordinates of real-time, historical and predicted future traffic and weather conditions, existing and new hazards, existing and predicted avoidance zones, custom territory input information, and display the information in a similar manner”), (See at least ¶ 78, “The optimization server obtains real-time, historical, and predicted future traffic, weather, hazard, and avoidance- zone data on road segments for which to generate a route, while staying within parameters and constraints set by an administrator of the system”).

Regarding claim 20, Khasis discloses the machine-readable storage medium of claim 17, wherein the group of map inputs comprises route blockage information, and wherein the navigation advisory comprises a route blockage zone defined by the map locations of the group of map inputs (See at least ¶ 73, “The mapping module 114 may communicate with the platform to obtain information and coordinates of real-time, historical and predicted future traffic and weather conditions, existing and new hazards, existing and predicted avoidance zones, custom territory input information, and display the information in a similar manner”), (See at least ¶ 78, “The optimization server obtains real-time, historical, and predicted future traffic, weather, hazard, and avoidance- zone data on road segments for which to generate a route, while staying within parameters and constraints set by an administrator of the system”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665